


110 HRES 886 EH: Expressing sympathy to the victims and

U.S. House of Representatives
2008-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 886
		In the House of Representatives, U.
		  S.,
		
			April 14, 2008
		
		RESOLUTION
		Expressing sympathy to the victims and
		  families of the tragic acts of violence in Colorado Springs, Colorado, and
		  Arvada, Colorado.
	
	
		Whereas on Sunday, December 9, 2007, a man entered the New
			 Life Church property with the intent to cause harm to members and guests of the
			 church;
		Whereas the attacker shot 5 bystanders at the New Life
			 Church, killing 2 of them and injuring 3 others;
		Whereas the shooting resulted in the tragic loss of
			 Stephanie Works, 18, and Rachel Works, 16, who lost their lives from wounds
			 sustained from shots fired by the attacker;
		Whereas the attacker wounded David Works, who was still
			 hospitalized days after the shootings, Judy Purcell, and Larry
			 Bourbannais;
		Whereas Jeanne Assam, a volunteer private security guard,
			 heroically rushed into harm’s way and used her own gun to stop the shooter,
			 thereby saving the lives of several other bystanders;
		Whereas the quick response of private security, the El
			 Paso County Sheriff’s Office, the Colorado Springs Police Department, the
			 Colorado Springs Fire Department, the Colorado Springs SWAT Team, Federal
			 authorities, and medical professionals limited the danger to the church and
			 local community;
		Whereas this event occurred only hours after another
			 tragic and fatal shooting, which occurred at the Youth With A Mission facility,
			 located in Arvada, Colorado;
		Whereas the shooting at Youth With A Mission resulted in
			 the death of Tiffany Johnson, 26, and Philip Crouse, 24;
		Whereas the attacker seriously wounded Dan Griebenow and
			 Charlie Blanch; and
		Whereas local first responders in the city of Arvada and
			 in Jefferson County, Colorado, responded quickly and professionally, thereby
			 saving wounded individuals: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)offers its heartfelt condolences to the
			 victims and families of the tragic acts of violence in Colorado Springs,
			 Colorado, and Arvada, Colorado; and
			(2)conveys its gratitude to Jeanne Assam, city
			 and county officials, as well as the police, fire, sheriff, Federal
			 authorities, and emergency medical teams whose quick response saved
			 lives.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
